Citation Nr: 0405611	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  99-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
October 20, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from October 20, 1999.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from September 1958 to June 
1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal the veteran sought an 
evaluation in excess of 50 percent for PTSD from February 26, 
1997.  Thereafter a May 2003 rating decision increased the 
rating for this disability to 70 percent, effective from 
October 20, 1999.  The veteran has continued the appeal.  As 
a result of the "staged" rating established by the regional 
office (RO) effective from October 20, 1999, the Board has 
separated the claim on appeal into two issues, one for the 
period prior to October 20, 1999, and one for the period 
after that date.

The Board further notes that since the veteran disagreed with 
the initial rating assigned for his PTSD, the Board will 
consider entitlement to an increased evaluation from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, the Board observes that at the time of the veteran's 
hearing before the Board in September 2003, the veteran 
continued to express a desire to pursue claims for service 
connection for diabetes mellitus, sleep apnea and fatigue, 
peripheral neuropathy of the hands, and coronary artery 
disease and hypertension, all of which were denied in the May 
2003 rating decision.  As the claims file does not reflect 
that the veteran has filed a notice of disagreement as to the 
May 2003 rating action's denial of these claims, they are not 
currently proper subjects for appellate consideration.  In 
addition, while the veteran also raises the issue of 
entitlement to an earlier effective date for the 
establishment of service connection for his PTSD, there is no 
indication that any such claim has been filed with the RO.  
Consequently, the veteran is advised that if he wishes to 
pursue this issue, he should file an appropriate claim with 
the RO.




FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) examinations to assess the severity of his PTSD 
and the record contains various treatment records and private 
medical opinions that further enable the Board to assess the 
level of disability associated with the veteran's psychiatric 
disability.  In addition, the veteran has been provided with 
applicable law and regulations in the March 1999 statement of 
the case, supplemental statements of the case in March 2000 
and February 2002, and June 2003 supplemental statement of 
the case, at which time he was also notified of the VCAA 
guidelines.  

Moreover, while the April 2003 correspondence from the RO 
notifying the veteran of the evidence needed to substantiate 
his claim, and of the respective duties of the VA and the 
veteran in obtaining that evidence, may not have been 
adequate pursuant to recent legal precedents, in light of the 
Board's decision to grant a 100 percent schedular rating for 
PTSD from February 1997, any failure to notify and/or assist 
under the VCAA cannot be considered prejudicial to the 
veteran.  Accordingly, the Board concludes that no further 
notice and/or development are required in this matter under 
the VCAA.

The history of this disability shows that service connection 
was originally granted for PTSD in August 1998.  The veteran 
was assigned a 50 percent rating from February 1997 primarily 
based on the results of an April 1997 PTSD examination.  

April 1997 VA PTSD examination revealed that the veteran 
reportedly detached himself from people, although he had a 
good relationship with his family with the exception of one 
son.  The veteran was able to sleep seven hours with 
medication, but there were times when he apparently slept 18 
to 20 hours a day and had poor concentration.  Other symptoms 
included recurrent distressing nightmares, avoidance, 
hypervigilance, startle response, and irritability.  He had 
also lost interest in hobbies of playing pool and 
woodcarving.  Mental status examination revealed dysphoric 
mood and blunted affect.  Memory and judgment appeared to be 
intact.  The diagnosis was PTSD with depressive symptoms and 
the veteran was assigned a global assessment of functioning 
(GAF) scale score of 55.

VA outpatient records for the period of April 1997 to October 
1999 reflect that in April 1997, the veteran noted that his 
mood had improved with medication.  He was assigned a GAF of 
65.  In August 1997, the veteran complained that his 
medication was not helpful, and that he had a low mood with 
passive death wish, serious problem with energy, very poor 
sleep, and anxiety reportedly coming and going.  Initially, 
the veteran was found to be very angry and was assigned a GAF 
of 65.  In August 1999, the veteran still complained of 
decreased mood, middle insomnia despite medication, decreased 
energy, decreased concentration, and apathy.  Examination 
revealed that his affect was depressed and the veteran was 
assigned a GAF of 50.  In October 1999, the veteran reported 
that he would spend days in a row in bed, usually about three 
times a month.  He also indicated that he was apathetic and 
endorsed a passive death wish, but had no suicidal or 
homicidal ideation.  The veteran was assigned a GAF of 50.  

VA PTSD examination in October 1999 revealed that the veteran 
reported continued problems with self esteem, energy, 
motivation, anhedonia, problems with guilt, suicidal ideation 
on occasion without plans, social isolation, sleep 
difficulties and depression symptoms, which the examiner 
noted had not been clearly distinguishable from his sleep 
difficulties associated with sleep apnea and depression.  The 
veteran further reported that he had not worked steadily 
since 1976, when he worked for a construction firm for 
approximately two years.  The examiner indicated that while 
the veteran cited foot pain, inability to stay awake, daytime 
sleepiness, and difficulty with balance as the main reasons 
for the veteran's inability to maintain employment, his mood 
was likely another contributor.  Mental status examination 
revealed that the veteran was disheveled, poorly shaven, 
affect was flat and depressed, and psychomotor activity was 
slowed.  The assessment included PTSD and the veteran was 
assigned a GAF of 58.

A January 2001 private medical report from Dr. W. reflects 
his assessment that the veteran had a variety of problems 
related to his PTSD, and that he was unemployable due to this 
condition.

VA PTSD examination in February 2001 revealed that the 
veteran complained of almost constant depressed mood, sleep 
disturbance, difficulty getting along with others, and 
complaints of visions involving fictitious motor vehicle 
accidents while driving on the road.  Mental status 
examination indicated that his mood was dysphoric and affect 
blunted with some irritability, and he stated that he had 
ongoing suicidal ideation.  Thought processes indicated some 
tangentiality and insight and judgment were noted to be fair.  
The Axis I impression was PTSD with significant depressive 
component, and the veteran was assigned a GAF of 45.  The VA 
examiner commented that the veteran had been unable to 
maintain employment for approximately 20 years and that the 
reason for unemployability seemed to be multifactoral and to 
include physical symptoms, psychiatric symptoms, medication 
side effects, and some personality traits.

Further VA examination at the end of February 2001 indicated 
that the veteran reported no significant changes in his 
condition over the past six months.  He continued to complain 
of lack of motivation, anergia, occasional low mood, initial 
insomnia, lack of concentration, and mild memory deficits.  
Mental status examination revealed that mood was depressed 
and affect was slightly restricted.  Evaluation of recent, 
remote, and immediate memory was found to reveal mild memory 
deficits and the ability to sustain a focus and concentrate 
was slightly impaired.  The impression included PTSD and the 
examiner assigned a GAF of 60.

A May 2002 medical statement from Dr. W. indicates that the 
veteran's short-term memory was impaired.  

VA outpatient records from October 2002 reflect that the 
veteran denied any suicidal ideation or delusions, but 
reported low mood, increased irritability, and restlessness.  
The impression included PTSD and the veteran was assigned a 
GAF of 60.  In November 2002, the veteran's mood was 
described as low and angry.  The veteran was noted to endorse 
feelings of low mood, poor sleep, irritability, anxiety and 
chronic suicidal thoughts with a plan.  Mental status 
examination revealed that mood was angry and affect was 
slightly restricted.  It was also noted that the veteran was 
chronically suicidal, that he had mild memory deficits, and 
that his ability to sustain a focus and concentrate was 
slightly impaired.  He also was found to have a poor insight 
into his condition.  The impression included PTSD and he was 
assigned a GAF of 60.

A December 2002 medical statement from Dr. W. indicates that 
the veteran's chronic fatigue was most likely related to his 
PTSD.

In February 2003, the veteran submitted various articles on 
the subject of PTSD.

In May 2003, the veteran's spouse submitted copies of 
photographs and a lengthy statement outlining the problems 
associated with the veteran's PTSD.

At the veteran's hearing before the Board in September 2003, 
the veteran testified that the veteran's symptoms of PTSD 
justified an evaluation higher than the rating currently 
assigned.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling prior to October 20, 1999, and 70 percent 
disabling effective October 20, 1999, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the "new" rating criteria 
for neuropsychiatric disabilities which took effective on 
November 7, 1996.  As the veteran's original claim for 
service connection for PTSD was filed after that date, the 
evaluation of this service-connected disability will be based 
on consideration of only the "new" criteria.  

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9434, effective November 
7, 1996.

The veteran has not been meaningfully employed for over 20 
years, and while the Board recognizes that examiners have 
assigned GAF scores as high as the 65 to 70 range in April 
and August 1997, examiner's since 1997 have also consistently 
noted the veteran's recurrent symptoms of isolation, 
decreased concentration, irritability, sleep disturbance, 
depressed affect, and suicidal ideation or passive death 
wish, with GAF's of 50 in August and October 1999, and 45 in 
February 2001.  

The Board also notes that based on an overview of the 
evidence in general since 1997, the Board finds that improved 
GAF scores of 60 in October and November 2002 are 
overshadowed by continued significant PTSD symptoms at that 
time, which included feelings of low mood, poor sleep, 
irritability, anxiety and chronic suicidal thoughts with a 
plan.  

Moreover, the Board is also impressed by the fact that in 
October 1999, after noting that the veteran had not worked 
steadily since 1976, a VA examiner indicated that the 
veteran's mood was a likely contributor to his inability to 
maintain employment without specifying that this level of 
severity began in October 1999, and in February 2001, another 
VA examiner similarly concluded that contributing factors to 
the veteran's inability to maintain employment included his 
psychiatric symptoms.  A January 2001 private medical report 
from Dr. W. also reflects an assessment that the veteran has 
a variety of problems related to his PTSD, and that he found 
the veteran was unemployable due to this condition, without 
specifying or suggesting when his PTSD had reached this level 
of severity.  

Thus, after reviewing all of the evidence of record, the 
Board finds that it evidences significantly severe symptoms 
related to the veteran's PTSD both before and after October 
1999, and that the level of severity entitles the veteran to 
a 100 percent schedular evaluation for PTSD from February 
1997.  The record indicates very few, if any, remaining 
hobbies or outside interests, and although the veteran 
continues to enjoy a good relationship with his spouse and 
the majority of his immediate family, the record as a whole 
is reflective of limited social contact, and found to be 
indicative of significant social impairment.  The Board 
further observes that VA PTSD examination in October 1999 
revealed that the veteran was disheveled and poorly shaven.  
The veteran has also continually suffered from symptoms of 
decreased concentration, and while the veteran's memory 
deficits have been characterized as mild in degree, in May 
2002, Dr. W. simply indicated that the veteran's short term 
memory was impaired.

Therefore, giving the veteran the benefit of the doubt, the 
Board is persuaded that when viewed longitudinally, the 
veteran's PTSD since February 1997 has been manifested by the 
type of gross impairment in thought processes or 
communication, persistent danger of hurting self or others, 
intermittent decreased hygiene, and inappropriate behavior 
consistent with total occupational and social impairment 
under the "new" criteria for neuropsychiatric disabilities 
which took effect on November 7, 1996.  Accordingly, a 100 
percent rating is in order from February 1997.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.








ORDER

A 100 percent rating for PTSD is granted from February 26, 
1997, subject to the legal criteria governing payment of 
monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



